In a contested probate proceeding in which Behrins & Behrins, P.C., petitioned pursuant to SCPA 2110 to fix and determine an attorney’s fee, the proponent of the will appeals, as limited by her brief, from so much of a decree of the Surrogate’s Court, Richmond County (Gigante, S.), dated January 29, 2008, as, upon a decision of the same court (Fusco, A.S.), dated December 27, 2007, directed that the fee for the object-ants’ attorney be paid from the estate.
Ordered that the decree is reversed insofar as appealed from, on the law, with costs.
There is no evidence in the record that the legal services rendered by the petitioner, counsel for the objectants, benefitted or enlarged the estate. Rather, the petitioner’s services benefit-ted only its clients. Thus, the petitioner may seek compensation from its clients personally, and not from the estate generally (see Matter of Baxter [Gaynor], 196 AD2d 186, 190 [1994]; Matter of Bacharach, 12 AD2d 938 [1961]; Matter of Cannariato, 159 Misc 409, 410-411 [1936]). Dillon, J.P., Eng, Belen and Hall, JJ., concur.